Order entered August 8, 2013




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-13-00096-CR
                                        No. 05-13-00097-CR

                                   CRYSTAL LIVELY, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 4
                                        Dallas County, Texas
                          Trial Court Cause Nos. F11-45876-K, F11-56676-K

                                             ORDER
        The Court REINSTATES the appeal.

        On July 9, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeals; (2) appellant is indigent and is represented by court-appointed counsel Nanette

Hendrickson; (3) Ms. Hendrickson’s explanation for the delay in filing appellant’s brief is her

workload; and (4) Ms. Hendrickson asked for forty-five days from the August 6, 2013 hearing to

file appellant’s brief.

        We ORDER appellant to file her brief by SEPTEMBER 20, 2013. Because appellant

has already been granted one extension and appellant’s brief is now two months overdue, no
further extensions will be granted. If appellant’s brief is not filed by the date specified, we will

order Nanette Hendrickson and the Dallas County Public Defender’s Office removed as

appellant’s counsel and will order the trial court to appoint a new attorney to represent appellant

in these appeals.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Katherine Drew,

Appellate-Chief, Dallas County Public Defender’s Office; Nanette Hendrickson, Dallas County

Public Defender’s Office; and the Dallas County District Attorney’s Office.


                                                     /s/     DAVID EVANS
                                                             JUSTICE